DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application/Amendment/Claims
1, 12, 14, 23, 26, 36, 47-56 and 61 are presently pending for examination.
Claims 57-60 are canceled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 12, 14, 23, 26, 36, 47-56 and 61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The previous grounds of rejection as set forth in the Office Action mailed 08/01/2022 are withdrawn in response to applicant’s amendment to the claims. 
Claim 1 was amended to recite: “wherein the method does not expose the cell to a hypotonic environment in which the osmolality is below 295 mOsmol/kg.”  The metes and bounds of this phrase are indefinite since it is unclear how the single step of contacting a cell with a molecule of interest and a transduction buffer has the potential to “expose the cell to a hypotonic environment.” The method does not indicate if the “contacting” step is distinct from an “exposing” step, or if these steps are one in the same.  Furthermore, it is unclear what the term “expose the cell,” is intended to encompass, i.e. is there a particular time period associated with the term “expose,” to qualify for the cell to be “exposed”?  
Claims 12, 14, 23, 26, 36, and 47-56 are also rejected as being dependent upon rejected base claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 12, 14, 23, 26, 47-56 and 61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. (Written Description).
A determination as to whether one skilled in the art would recognize that the applicant was in possession of the claimed invention as a whole at the time of filing. This should include the following considerations:
	a.  Actual reduction to practice
	b.  Disclosure of drawings or structural chemical formulas
	c.  Sufficient relevant identifying characteristics		
		i. Complete structure
		ii. Partial structure
		iii. Physical and/or chemical properties
iv. Functional characteristics when coupled with a known or disclosed correlation between function and structure.

	d. Method of making the claimed invention
	e. Level of skill and knowledge in the art
	f. Predictability in the art
The instant claims are drawn to a  method for transducing a molecule of interest into a cell, wherein the method comprises contacting said cell with a molecule of interest and a transduction buffer, wherein the transduction buffer comprises: (i) a transduction compound of Formula I....

    PNG
    media_image1.png
    250
    653
    media_image1.png
    Greyscale

Instant claim is directed to a genus of compounds which encompass “any compound” of Formula I, that “has a transduction buffer osmolality between about 1250 mOsmol/kg and about 5000 mOsmol/kg, wherein the method does not expose the cell to a hypotonic environment in which the osmolality is below 295 mOsmol/kg.”
With respect to an actual reduction to practice, the specification shows 3 embodiments of a transduction buffer, wherein the “transduction buffer osmolality is between about 1250 mOsmol/kg and about 5000 mOsmol/kg.” See the following Table:


    PNG
    media_image2.png
    506
    611
    media_image2.png
    Greyscale

The specification as filed teaches that the inventors concluded that “increasing the osmolality to more than 1250 mOsmol/kg” requires the inclusion of one or more sodium-related salts and/or by including a further non-salt osmolality-inducing component.  This increase in osmolality of the buffer, by using more than one sodium related salt and/or by including further non-salt osmolality inducing component in the transduction buffer, the efficiency of transduction can be dramatically improved. (See pages 59-61, Example 1).  
The specification as filed further states that “[t]he inventors discovered that provided the hypertonicity was generated at least in part by a sodium-related salt, further non-salt osmolality-inducing component could be added to increase the osmolality of the buffer and to increase the efficiency of transduction, without increasing the salt load and damaging cells or negatively affecting protein folding, activity and solubility. Introducing this change to the transduction buffer allowed higher osmolalities, e.g. of 2500 mOsmKg or 3250 mOsmKg, thus accelerating protein transduction and significantly shortening the time needed for uniform transduction of a cell population to e.g. 15 minutes, both in vitro and in vivo (see Example 1).”
Applicants provide a reduction to practice of transduction buffers having an osmolality of 1250, 2500, and 3250 showing in the specification as filed, using NDSB-201 and GABA, sodium-related salts, and osmolality inducing agents.  However, the instant claims are drawn to an exponential number of transduction compounds of Formula I, wherein the salts include sodium salts, rubidium, lithium, potassium or caesium salts, wherein the transduction buffer osmolality is between 1250 and about 5000 mOsmol/kg, and further wherein the method does not expose the cell to a hypotonic environment in which the osmolality is below 295 mOsmol/kg.
Applicants have not provided evidence of possession of the full scope of transduction buffers having the parameters as set forth in the instant claims, other than the transduction buffers described in Example 1, listed in the Table on page 59 of the specification a filed.  Applicants have not demonstrated possession of any transduction buffer wherein the transduction buffer osmolality is about 5000 mOsmol/kg, and further wherein the method does not expose the cell to a hypotonic environment in which the osmolality is below 295 mOsmol/kg.  Applicants were able to determine the appropriate transduction compound, salts, and osmolality inducing component to produce an osmolality of up to 3250 mOsmol/kg.  However, there are no examples of any transduction buffers wherein the transduction buffer osmolality is about 5000 mOsmol/kg.
Due to the exponential number of transduction compounds encompassed by Formula I, and the limited description in the specification as filed of the transduction buffers encompassed by the claims, the skilled artisan would conclude that additional unpredictable experimentation would be necessary to practice the full scope of the claimed invention.
With respect to the disclosure of structure of the transduction compound of the claimed transduction buffer, Applicant describes various compounds in Table 1.  However, neither the specification as filed, nor the prior art indicate a relationship between the structure of the claimed genus of any compound of Formula I, which includes compounds beyond those recited in Table 1, and the transduction activity, and transduction buffer osmolality recited in the instant claims. 
Regarding the sufficient relevant identifying characteristics of the claimed invention, the complete structures of transduction compounds are provided in Table 1.  Furthermore, the functional assays for transduction have been demonstrated in Example 1 (Spec., pages 77-78).  Because of the specification’s description of assays for transduction activity and the specification’s providing of compound #1 of Table 1, it seems that a skilled artisan would be able to test a genus of compounds for transduction efficiency 30% or more than compound #1 of Table 1.  Additionally, the specification describes three different transduction formulas in the Table set forth on page 60 of the specification as filed.  
However, based on the new written description guidelines, the examiner concludes that the applicant was not in possession of the claimed genus of compounds based on disclosure of the limited species of transduction buffers having the recited property of an osmolality is between 1250 and about 5000 mOsmol/kg, and further wherein the method does not expose the cell to a hypotonic environment in which the osmolality is below 295 mOsmol/kg.
Moreover, it is noted that the instant claims encompass wherein (ii) the one or more salts include sodium, rubidium, lithium, potassium, or caesium salt.  However, as stated above, Applicants were only able to achieve an osmolality of more than 1250 mOsmol/kg, by using more than one sodium-related salt and/or including further non-salt osmolality inducing components to the transduction buffer (see page 61, lines 7-9).  There is no evidence that the same osmolality could be achieved using  rubidium, lithium, potassium, or caesium salts.
Furthermore, Applicants also concluded that “[T]hus, it is critically important to optimize the transduction conditions to both the properties of the target cell type or tissue as well as to the properties of the  transducted protein, to allow maximization of protein concentration, as well as minimizing the effect of the transduction buffer on target cell survival, proliferation, identity and function.”  It is clear that the tolerance of the target cells to the iTOP buffer are very much dependent on buffer composition.  Therefore, it appears that additional experimentation would be necessary to determine the appropriate transduction buffer conditions for using the exponential number of transduction compounds encompassed by Formula I to transduce a molecule of interest into a cell, and further to minimize any deleterious effects of the transduction buffer on the cell.
Therefore, the examiner concludes there is limited description of the structure-function relationship between compounds and their claimed transduction activity and the examiner further concludes a skilled artisan would find the specification inadequately describes the compounds encompassed by the claimed genus.
The method of making the claimed invention is not well established.  While a computer and synthetic chemist can generate a range of compounds encompassed by the structural limitations of the claims, a skilled artisan would not know which region of the compound can be modified to maintain the claimed function.  
The level of skill in the art, and the predictability in the art are all well established and/or very predictable to a skilled artisan, with regard to generating the genus of compounds.  Likewise, screening such a genus would be within the skill of an ordinary artisan.  However, predicting which position in the compounds can be varied from a limited species and still retain the claimed transduction activity and osmolality would be unpredictable (see supra), based on the state of the art and the instant application. 
Therefore, the examiner concludes that there is insufficient written description of the instantly claimed genus.
Double Patenting
The rejection of claims 1, 12, 14, 23, 26, and 47-56 on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10883116 B2 in view of Gruber et al. is withdrawn in response to Applicant’s amendment to the claims to recite “and wherein the transduction buffer osmolality is between about 1250 mOsmol/kg and about 5000 mOsmol/kg, wherein the method does not expose the cell to a hypotonic environment in which the osmolality is below 295 mOsmol/kg.” The issued claims to not teach or render obvious these limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS-SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699